DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Pumphrey does not disclose the method stop of anticipating when the second trigger point will occur.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method stop of anticipating when the second trigger point will occur) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On the other hand, the claims merely recite “adjusting a duration of the RF saturation module based on an anticipated timing of the second trigger point”. As discussed in the previous Office Action (see Final Rejection dated 2/8/2021), the claim limitation is resolved for the following reasons:
Since (1) the RF saturation module ends when the CEST readout module begins (see Fig. S8 of Pumphrey), (2) the CEST readout module is triggered by the second trigger point (as discussed above regarding claim 1), and (3) the second trigger point is adjustable according to the cardiac/respiratory cycles in the sense that it depends on/is triggered by the cardiac/respiratory cycle which is variable, it is therefore understood by the ordinarily skilled artisan that the duration of the RF saturation module is, in a sense, adjusted based on a timing of the second trigger point (because the duration of the RF saturation module depends on when it ends compared to when it starts). Further, the timing of the second trigger point can be consider anticipated1 in the sense that the second trigger (and timing thereof) is expected to occur. In other words, one would expect the second trigger (and timing thereof) to occur; the occurrence of the second trigger (and timing thereof) is expected/probable to occur). This expectation is a reasonable assumption since if the second trigger (and timing thereof) did not occur then the CEST readout would not occur; however, the CEST readout is expected to 
It is noted that the claim does not include a step of anticipating the timing of the second trigger, let alone what/who is doing the anticipation; and even if it did, the act of anticipating may be an abstract matter of having a certain mindset or a frame of mind (e.g., having an expectation).

Regarding claim 6, Applicant argues that Pumphrey does not disclose ongoing monitoring for the first physiological signal and the second physiological signal to anticipate a timing of the second trigger point.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ongoing monitoring for the first physiological signal and the second physiological signal to anticipate a timing of the second trigger point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On the other hand, the claims merely recite “the anticipated timing of the second trigger point is determined based on ongoing monitoring of the first physiological signal and the second physiological signal”. As discussed above, the timing of the second trigger point is determined based on ongoing monitoring of the first and second physiological signals. Since the duration of the RF module is determined by when it starts and when it ends which are triggered by the first and second trigger points which are variable in time, the RF module would, in a sense, extend or contract, should the 

Regarding claim 11, argues by reference to the same arguments regarding claim 1, therefore claim 11 rises or falls with claim 1. Since the argument is not found persuasive regarding claim 1, it is similarly not found persuasive here regarding claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11-16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pumphrey et al., “Advanced cardiac chemical exchange saturation transfer (cardioCEST) MRI for in vivo  cell tracking and metabolic imaging” NMR in Biomedicine. Vol. 29, Issue 1, January 2016, pages 74-83 and, published online with author provided supplemental information 12/18/2015 (hereinafter “Pumphrey”) in view of Applicant’s admitted prior art as evidenced by mriquestions.com “Intro to Gating/Trigger: How are cardiac and respiratory gating performed?” archived on 2/11/2016 (retrieved from <https://web.archive .org/web/20160211183447/http://mriquestions.com/gating-methods.html> on 7/13/2020; hereinafter “mriquestions.com”).
Regarding claim 1, Pumphrey discloses a method for producing a magnetic resonance (MR) image of a subject, the method including the steps comprising:
acquiring a first physiological monitoring signal (“ECG” signal, Fig. S8) related to a first physiological process (cardiac cycle) of the subject;
acquiring a second physiological monitoring signal (“Resp” signal, Fig. S8) related to a second physiological process (respiration
analyzing the first physiological monitoring signal and the second physiological monitoring signal to identify a second trigger point (implied by “data acquisition triggered based on combined ECG and respiratory triggering”, caption of Fig. S8);
applying a radiofrequency (RF) saturation module (“Gaussian saturation pulses […]; for additional information regarding optimization of saturation module see Supplementary Methods”, page 75; “A number of RF pulse shapes were tested for saturation using a 270° flip angle, 200 Hz bandwidth, and a total 2 s saturation time for the train of saturation pulses”, Supplementary Methods, Method: selection of RF saturation pulses and powers; see annotated Fig. S8 below) at a selected frequency or range of frequencies to saturate at least a selected spin species in the subject (“CEST encoding used a train of frequency selective and spatially non-selective Gaussian saturation pulses”, page 75, METHODS, CardioCEST pulse sequence design; “Both the offset frequency and the power of the saturation module can be adjusted to image specific molecular targets”, caption of Fig. 1; “The frequency-specific saturation of endogenous (e.g. fibrotic substrate, glucose, creatine (4–8)) or exogenous CEST targets (e.g. paramagnetic CEST (paraCEST) contrast agents (9–14) or MRI reporter genes (15–18)) and subsequent exchange enables the selective activation and visualization of contrast from multiple CEST targets without disruption of underlying image integrity”, page 75, INTRODUCTION);
upon identifying the second trigger point, performing a chemical exchange saturation transfer (CEST) readout to acquire CEST data (see annotated Fig. S8 below; the GRE readout reads on a CEST readout because the GRE readout is a readout for a CEST MRI pulse sequence and thus acquires CEST MRI data; “data acquisition triggered based on combined ECG and respiratory triggering”, caption of Fig. S8); and
reconstructing the CEST data to produce a CEST image of the subject (e.g., see CEST images of Figs. 3, 4, and 6).



Pumphrey does not disclose that the analyzing the first and second physiological monitoring signals is to identify a first trigger signal, let alone that the applying the RF saturation module occurs/is performed upon identifying the first trigger point.
Applicant’s admits prior art by describing a conventional pulse sequence for CEST MRI (“referring to FIG. 2D, a pulse sequence diagram is provided for the conventional, cardiac-gated CEST MRI”, ¶ [0037] of Applicant’s Specification). In this sense, Applicant admits to prior art which describes a CEST MRI method comprising:
acquiring a first physiological monitoring signal (”Cardiac Gating” signal, Fig. 2D) related to a first physiological process (cardiac cycle; the cardiac gating signal resembles the PQRST complex of the cardiac cycle, Fig. 2D) of a subject;
acquiring a second physiological monitoring signal (“Respiratory Gating” signal, Fig. 2D) related to a second physiological process (respiration; implied from the “Respiratory Gating” signal) of the subject;
analyzing the first physiological monitoring signal and the second physiological monitoring signal (implied; see discussion below) to identify at least a first trigger point (see annotated Fig. 2D below; see discussion below);
upon identifying the first trigger point, applying a radiofrequency (RF) saturation module (see annotated Fig. 2D below; “initiation of the saturation is triggered” ¶ [0037] of the Applicant’s Specification); and
performing a chemical exchange saturation transfer (CEST) readout (see annotated Fig. 2D below) to acquire CEST data.

“Gating” in the context of medical diagnostic imaging is conventional; and would be understood by the ordinarily skilled artisan to mean triggering based on a physiological signal (see mriquestions.com). For example, in the case of cardiac gating, imaging is triggered by analyzing, for example, an ECG/EKG signal (e.g., detecting an R-wave therein) such that the imaging occurs only at a specific time window relative to the ECG/EKG signal such as a duration between R-waves (see mriquestions.com); in the case of respiratory gating, imaging is triggered by analyzing, for example, a respiration signal from a respiration sensor such that the imaging occurs only a specific time window relative to the respiration signal such as during limited portions of the respiratory cycle (see mriquestions.com). In this sense, Applicant’s admission of “Cardiac Gating” and “Respiratory Gating” (see Fig. 2D), with respect to triggering the saturation module (“initiation of the saturation is triggered” ¶ [0037] of the Applicant’s Specification), would be understood by the ordinarily skilled artisan to mean that the occurrence of saturation module is triggered based on an analysis of the “Cardiac 
The ordinarily skilled artisan would have recognized that by triggering the saturation module based on the “Cardiac Gating” signal and the “Respiratory Gating” signal, the saturation module would be synchronized to the cardiac and respiratory cycles. By doing so, errors in the saturation due to motion can be reduced or avoided.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pumphrey such that the analyzing the first and second physiological monitoring signals is to identify a first trigger point, as taught by Applicant’s admitted prior art; and such that the applying the RF saturation module occurs/is performed upon identifying the first trigger point, as taught by Applicant’s admitted prior art; and the ordinarily skilled artisan would have been motivated to make this modification in order to synchronize the saturation to the cardiac and respiratory cycles in order to reduce errors in the saturation due to cardiac motion and respiratory motion.
Since (1) the RF saturation module ends when the CEST readout module begins (see Fig. S8 of Pumphrey), (2) the CEST readout module is triggered by the second trigger point (as discussed above regarding claim 1), and (3) the second trigger point is adjustable according to the cardiac/respiratory cycles in the sense that it depends on/is triggered by the cardiac/respiratory cycle which is variable, it is therefore understood by the ordinarily skilled artisan that the duration of the RF saturation module is, in a sense, adjusted based on a timing of the second trigger point (because the duration of the RF 2 in the sense that the second trigger (and timing thereof) is expected to occur. In other words, one would expect the second trigger (and timing thereof) to occur; the occurrence of the second trigger (and timing thereof) is expected/probable to occur). This expectation is a reasonable assumption since if the second trigger (and timing thereof) did not occur then the CEST readout would not occur; however, the CEST readout is expected to occur the CEST. Since the readout is triggered by the second trigger, then the second trigger (and timing thereof) is expected to occur.

Regarding claims 2 and 3, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 1. Further, the first and second physiological processes include cardiac and respiratory cycles of the subject respectively, as discussed above regarding claim 1 (see discussions above regarding cardiac and respiratory gating/triggering).

Regarding claim 4, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 1. Further, the CEST image includes an organ (heart, see CEST images of Figs. 4 and 6 of Pumphrey) of the subject located within the chest of the subject (it is understood that the heart is located within the chest).

claim 6, as discussed above, the timing of the second trigger point is determined based on ongoing monitoring of the first and second physiological signals. Since the duration of the RF module is determined by when it starts and when it ends which are triggered by the first and second trigger points which are variable in time, the RF module would, in a sense, extend or contract, should the first and second physiological signals, which form the basis of when the first and second trigger points are triggered to occur, cause such  extension or contraction to occur due to variability present in the first and second physiological signals themselves (e.g., naturally occurring heart rate variability and/or naturally occurring respiratory variability, which would cause the first and/or second trigger points to adjust, thereby extending or contracting the RF saturation module accordingly). As discussed above, the timing of the second trigger point can be consider “anticipated” in the sense that the second trigger (and timing thereof) is expected to occur; i.e., one would have an expectation of the second trigger because of the following reason: The CEST readout is triggered by the second trigger and the CEST readout is expected to occur; therefore, the second trigger (and timing thereof) is expected.

Regarding claim 11, Pumphrey teaches a system comprising:
a magnet system configured to generate a polarizing magnetic field about at least a portion of the subject (the claimed magnet system is implied from MRI3);
a magnetic gradient system including a plurality of magnetic gradient coils configured to apply at least one magnetic gradient field to the polarizing magnetic the claimed magnetic gradient system/gradient coils are implied from GRE readout module which includes application of gradient magnetic fields Gz, Gy, and Gx4; see Fig. 1)
a radio frequency (RF) system configured to apply an RF field to the subject and to receive magnetic resonance signals from the subject using a coil array (“cylindrical volume coil for excitation and a four-channel phased array surface coil for signal detection”, page 75, right col.);
a computer system (implied in the sense that time scale of a pulse sequence requires precision/speed on the order of milliseconds that only a computer system can provide) programmed to:
analyze a first physiological monitoring signal (“ECG” signal, Fig. S8) related to a first physiological process (cardiac cycle) of the subject and a second physiological monitoring signal (“Resp” signal, Fig. S8) related to a second physiological process (respiration) of the subject to identify a second trigger point (implied by “data acquisition triggered based on combined ECG and respiratory triggering”, caption of Fig. S8);
control the RF system to apply a radiofrequency (RF) saturation module (“Gaussian saturation pulses […]; for additional information regarding optimization of saturation module see Supplementary Methods”, page 75; “A number of RF pulse shapes were tested for saturation using a 270° flip angle, 200 Hz bandwidth, and a total 2 s saturation time for the train of saturation pulses”, Supplementary Methods, Method: selection of RF saturation pulses and powers; see annotated Fig. S8 below) at a selected frequency or range of frequencies to saturate at least a selected spin species in the subject (“CEST encoding used a train of frequency selective and spatially non-selective Gaussian saturation pulses”, page 75, METHODS, CardioCEST pulse sequence design; “Both the offset frequency and the power of the saturation module can be adjusted to image specific molecular targets”, caption of Fig. 1; “The frequency-specific saturation of endogenous (e.g. fibrotic substrate, glucose, creatine (4–8)) or exogenous CEST targets (e.g. paramagnetic CEST (paraCEST) contrast agents (9–14) or MRI reporter genes (15–18)) and subsequent exchange enables the selective activation and visualization of contrast from multiple CEST targets without disruption of underlying image integrity”, page 75, INTRODUCTION);
upon identifying an occurrence of the second trigger point, control the magnetic gradient system and the RF system to acquire CEST data from the subject (see annotated Fig. S8 below; the GRE readout implies control of the RF and gradient systems because the GRE readout includes RF pulse and gradients; “data acquisition triggered based on combined ECG and respiratory triggering”, caption of Fig. S8); and
reconstruct the data to produce an image of the subject (e.g., see CEST images of Figs. 3, 4, and 6).



Pumphrey does not disclose that the analyzing the first and second physiological monitoring signals is to identify a first trigger signal, let alone that the applying the RF saturation module occurs/is performed upon identifying the first trigger point.
Applicant’s admits prior art by describing a conventional pulse sequence for CEST MRI (“referring to FIG. 2D, a pulse sequence diagram is provided for the conventional, cardiac-gated CEST MRI”, ¶ [0037] of Applicant’s Specification). In this sense, Applicant admits to prior art which describes a CEST MRI method comprising:
acquiring a first physiological monitoring signal (”Cardiac Gating” signal, Fig. 2D) related to a first physiological process (cardiac cycle; the cardiac gating signal resembles the PQRST complex of the cardiac cycle, Fig. 2D
acquiring a second physiological monitoring signal (“Respiratory Gating” signal, Fig. 2D) related to a second physiological process (respiration; implied from the “Respiratory Gating” signal) of the subject;
analyzing the first physiological monitoring signal and the second physiological monitoring signal (implied; see discussion below) to identify at least a first trigger point (see annotated Fig. 2D below; see discussion below);
upon identifying the first trigger point, control the RF system to apply a radiofrequency (RF) saturation module (see annotated Fig. 2D below; “initiation of the saturation is triggered” ¶ [0037] of the Applicant’s Specification); and
performing a chemical exchange saturation transfer (CEST) readout (see annotated Fig. 2D below) to acquire CEST data.

“Gating” in the context of medical diagnostic imaging is conventional; and would be understood by the ordinarily skilled artisan to mean triggering based on a physiological signal (see mriquestions.com). For example, in the case of cardiac gating, see mriquestions.com); in the case of respiratory gating, imaging is triggered by analyzing, for example, a respiration signal from a respiration sensor such that the imaging occurs only a specific time window relative to the respiration signal such as during limited portions of the respiratory cycle (see mriquestions.com). In this sense, Applicant’s admission of “Cardiac Gating” and “Respiratory Gating” (see Fig. 2D), with respect to triggering the saturation module (“initiation of the saturation is triggered” ¶ [0037] of the Applicant’s Specification), would be understood by the ordinarily skilled artisan to mean that the occurrence of saturation module is triggered based on an analysis of the “Cardiac Gating” signal and the “Respiratory Gating” signal such that the saturation module occurs at some specific time window relative to the cardiac gating signal and the respiratory gating signal.
The ordinarily skilled artisan would have recognized that by triggering the saturation module based on the “Cardiac Gating” signal and the “Respiratory Gating” signal, the saturation module would be synchronized to the cardiac and respiratory cycles. By doing so, errors in the saturation due to motion can be reduced or avoided.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pumphrey such that the analyzing the first and second physiological monitoring signals is to identify a first trigger point, as taught by Applicant’s admitted prior art; and such that the RF system is controlled to apply the RF saturation module upon identifying the first trigger 
Since (1) the RF saturation module ends when the CEST readout module begins (see Fig. S8 of Pumphrey), (2) the CEST readout module is triggered by the second trigger point (as discussed above regarding claim 1), and (3) the second trigger point is adjustable according to the cardiac/respiratory cycles in the sense that it depends on/is triggered by the cardiac/respiratory cycle which is variable, it is therefore understood by the ordinarily skilled artisan that the duration of the RF saturation module is, in a sense, adjusted based on a timing of the second trigger point (because the duration of the RF saturation module depends on when it ends compared to when it starts). Further, the timing of the second trigger point can be consider anticipated5 in the sense that the second trigger (and timing thereof) is expected to occur. In other words, one would expect the second trigger (and timing thereof) to occur; the occurrence of the second trigger (and timing thereof) is expected/probable to occur). This expectation is a reasonable assumption since if the second trigger (and timing thereof) did not occur then the CEST readout would not occur; however, the CEST readout is expected to occur the CEST. Since the readout is triggered by the second trigger, then the second trigger (and timing thereof) is expected to occur.

claim 12, the data acquired from the subject is CEST data due to the applied saturation module (“CEST contrast is generated via a train (NSAT) of spatially non-selected saturation pulses tuned to a specific offset frequency” caption of Fig. 1 of Pumphrey; the ordinarily skilled artisan would understand this to mean that the acquired data is weighted by CEST contrast, thus the acquired data is CEST data).

Regarding claim 13, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 11. Further, CEST is a type of magnetization transfer (MT); therefore CEST data reads on MT data.

Regarding claim 14, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 11. Further, a cardiac monitoring waveform (ECG signal) is analyzed to determine the first trigger point as discussed above regarding claim 11. In this sense, a cardiac monitor of some sort (e.g., ECG) is implied in order to acquire the cardiac monitoring waveform from the subject.

Regarding claim 15, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 11. Further, a respiration waveform is analyzed to determine the second trigger point as discussed above regarding claim 11. In this sense, respiration monitor of some sort is implied in order to acquire to the respiration signal from the subject.

Regarding claim 16, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 11. Further, the CEST image includes an organ (heart, see CEST images of Figs. 4 and 6 of Pumphrey) of the it is understood that the heart is located within the chest).

Regarding claim 22, as discussed above, the timing of the second trigger point is determined based on ongoing monitoring of the first and second physiological signals. Since the duration of the RF module is determined by when it starts and when it ends which are triggered by the first and second trigger points which are variable in time, the RF module would, in a sense, contract, should the first and second physiological signals, which form the basis of when the first and second trigger points are triggered to occur, cause such contraction to occur due to variability present in the first and second physiological signals themselves (e.g., naturally occurring heart rate variability and/or naturally occurring respiratory variability, which would cause the first and/or second trigger points to adjust, thereby contracting the RF saturation module accordingly). As discussed above, the timing of the second trigger point can be consider “anticipated” in the sense that the second trigger (and timing thereof) is expected to occur; i.e., one would have an expectation of the second trigger because of the following reason: The CEST readout is triggered by the second trigger and the CEST readout is expected to occur; therefore, the second trigger (and timing thereof) is expected.

Regarding claim 23, it is noted that the claim as currently presented does not specify what part or aspect of the RF saturation module is offset from the second trigger point, let alone in what manner the unspecified part/aspect is offset from the second trigger; thus, the claim is being construed to broadly encompass any part or aspect of the RF saturation module being offset in any manner from the second trigger point.
.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pumphrey in view of Applicant’s admitted prior art as evidenced by mriquestions.com as applied to claims 1 and 11 above, and further in view of Itagaki et al., US 2007/0038069 A1 (hereinafter “Itagaki”).
Regarding claims 9 and 20, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claims 1 and 11, and further teaches the RF saturation module is formed by a series of RF saturation pulses (see Fig. 1 of Pumphrey; “CEST contrast is generated via a train (NSAT) of spatially non-selected saturation pulses” caption of Fig. 1); but does not teach that the first trigger point is formed by a series of sub-trigger points, let alone that the series of RF saturation pulses is timed based on respective ones of the series of sub-trigger points.
Itagaki teaches a first embodiment (Fig. 1(a)) which includes a series of sub-trigger points and series of inversion recovery pulses (102-1, 102-2, 102-3, Fig. 1(a)) timed based on respective one of the series of sub-trigger points (timed to R waves 101 of the ECG signal, see annotated Fig. 1(a) below).

Itagaki teaches second embodiment which includes a series of RF saturation pulses (saturation recovery pulses, SR1, SR2, SR3, Fig. 2(a)) instead of the inversion recovery pulse. Otherwise, the second embodiment is identical to the first embodiment (“The first embodiment shown FIG. 1 is the example that the IR sequence using a 180 degree inverted pulse is applied as an pseudo heartbeat sequence whereas the second embodiment shown in FIG. 2 is an example that is applied with a saturation recovery (hereinafter, referred to as SR) sequence that is non-selective of slices and having a nuclear-magnetization inversion angle of 90 degrees or greater and 180 degrees or smaller. The other structure is identical to the first embodiment, thus omitting the explanation as to the identical structure.” ¶ [0069]). In view of Itagaki’s teaching that the Fig. 2) is otherwise identical to the first embodiment (Fig. 1), the ordinarily skilled artisan would have understood that the RF saturation pulses of Fig. 2(a) similarly are timed based on respective ones of a series of sub-trigger points as shown in the annotated Fig. 2(a) below.

The ordinarily skilled artisan would have recognized that by timing the series of RF saturation pulses based on respective ones of the series of sub-trigger points, errors in the saturation due to motion (in this case, the QRS complex of the beating heart) can be avoided such as by implementing a delay between the sub-trigger points and the RF pulses as shown above.
.

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pumphrey in view of Applicant’s admitted prior art as evidenced by mriquestions.com as applied to claims 1 and 11 above, and further in view of Schmitter et al., “Simultaneous Multislice Imaging in Dynamic Cardiac MRI at 7T Using Parallel Transmission” Magnetic Resonance in Medicine. Vol. 77, Issue 3, March 2017, pages 1010-1020, published online on 3/7/2016 (hereinafter “Schmitter”).
Regarding claims 7 and 8, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 1; but does not teach that steps e)-f) (i.e., the CEST readout and CEST image reconstruction steps) form a multi-slice acquisition, let alone a simultaneous multi-slice acquisition. In this sense, the modified Pumphrey invention can be seen as a “base” invention in which the claimed invention can be seen as an improvement.
Simultaneous multislice (SMS) imaging (1), also termed multiband (MB) imaging, is an MRI acceleration technique that simultaneously excites and acquires multiple slices, which are subsequently disentangled by using the sensitivity profiles of receiver coils. […] SMS imaging is particularly beneficial in combination with ultrahigh frequency (UHF) magnetic field scanners(≥7T) to achieve high resolution with large spatial cover-age in reasonable scan times. Although UHF MRI can offer stronger contrast and higher signal-to-noise ratio(SNR) compared with lower fields (5), allowing for high spatial resolution, the increased resolution often requires long acquisition times. To retain short acquisition times, in-plane parallel imaging is often applied, but the achievable SNR is penalized by the square root of the acceleration factor R. In contrast, such penalty is not present when SMS is used for acceleration. Currently, SMS imaging is predominantly applied to the brain to achieve high-resolution functional or diffusion MRI, as in the case of the Human Connectome Project (6), or improved SNR efficiency and quantification accuracy in ASL perfusion imaging (7). However, a few initial studies performed at 1.5T and 3T have demonstrated that cardiac imaging in particular may benefit from acceleration by SMS (8–13), because cardiac scans are often performed as multislice acquisitions under breath-hold. Thus, there is a strong appeal to applying SMS to cardiac imaging at 7T to benefit from higher spatial coverage and/or increased spatial resolution in this time-critical application.” (INTRODUCTION, page 1010).
The technique of Schmitter (i.e., SMS) is applicable to Pumphrey because (1) Pumbphrey is concerned with cardiac imaging and (2) Schmitter teaches that applying SMS to cardiac imaging to realize improvements such as higher spatial coverage and/or a few initial studies performed at 1.5T and 3T have demonstrated that cardiac imaging in particular may benefit from acceleration by SMS (8–13), because cardiac scans are often performed as multislice acquisitions under breath-hold. Thus, there is a strong appeal to applying SMS to cardiac imaging at 7T to benefit from higher spatial coverage and/or increased spatial resolution in this time-critical application.” (INTRODUCTION, page 1010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pumphrey invention such that the steps e)-f) form a simultaneous multi-slice acquisition, because it would have merely involved applying a known technique (i.e., simultaneous multi-slice acquisition) to a known device (method, or product) ready for improvement (i.e., the slice acquisition steps of the modified Pumphrey invention, i.e., steps e)-f)), to yield predictable results (e.g., higher spatial coverage and/or increased spatial resolution; and thus the ordinarily skilled artisan would have been motivated to make such a modification in order to realize such improvements).

Regarding claims 18 and 19, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claim 11; but does not teach that the computer is configured to acquire the a data according to simultaneous multi-slice acquisition. In this sense, the modified Pumphrey invention can be seen as a “base” invention in which the claimed invention can be seen as an improvement.
Schmitter in the same field of endeavor (i.e., MRI) teaches a simultaneous multi-slice acquisition: “Simultaneous multislice (SMS) imaging (1), also termed multiband (MB) imaging, is an MRI acceleration technique that simultaneously excites and acquires multiple slices, which are subsequently disentangled by using the sensitivity profiles of receiver coils. […] SMS imaging is particularly beneficial in combination with ultrahigh frequency (UHF) magnetic field scanners(≥7T) to achieve high resolution with large spatial cover-age in reasonable scan times. Although UHF MRI can offer stronger contrast and higher signal-to-noise ratio(SNR) compared with lower fields (5), allowing for high spatial resolution, the increased resolution often requires long acquisition times. To retain short acquisition times, in-plane parallel imaging is often applied, but the achievable SNR is penalized by the square root of the acceleration factor R. In contrast, such penalty is not present when SMS is used for acceleration. Currently, SMS imaging is predominantly applied to the brain to achieve high-resolution functional or diffusion MRI, as in the case of the Human Connectome Project (6), or improved SNR efficiency and quantification accuracy in ASL perfusion imaging (7). However, a few initial studies performed at 1.5T and 3T have demonstrated that cardiac imaging in particular may benefit from acceleration by SMS (8–13), because cardiac scans are often performed as multislice acquisitions under breath-hold. Thus, there is a strong appeal to applying SMS to cardiac imaging at 7T to benefit from higher spatial coverage and/or increased spatial resolution in this time-critical application.” (INTRODUCTION, page 1010).
The technique of Schmitter (i.e., SMS) is applicable to Pumphrey because (1) Pumbphrey is concerned with cardiac imaging and (2) Schmitter teaches that applying SMS to cardiac imaging to realize improvements such as higher spatial coverage and/or increased spatial resolution: “a few initial studies performed at 1.5T and 3T have demonstrated that cardiac imaging in particular may benefit from acceleration by SMS (8–13), because cardiac scans are often performed as multislice acquisitions under breath-hold. Thus, there is a strong appeal to applying SMS to cardiac imaging at 7T to benefit from higher spatial coverage and/or increased spatial resolution in this time-critical application.” (INTRODUCTION, page 1010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pumphrey invention such that the computer is configured to acquire the data according to simultaneous multi-slice acquisition, because it would have merely involved applying a known technique (i.e., simultaneous multi-slice acquisition) to a known device (method, or product) ready for improvement (i.e., the slice acquisition step of the modified Pumphrey invention), to yield predictable results (e.g., higher spatial coverage and/or increased spatial resolution; and thus the ordinarily skilled artisan would have been motivated to make such a modification in order to realize such improvements).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pumphrey in view of Applicant’s admitted prior art as evidenced by mriquestions.com as applied to claims 1 and 11 above, and further in view of Sun et al., “Simulation and optimization of pulsed radio frequency irradiation scheme for chemical exchange saturation transfer (CEST) MRI—demonstration of pH‐weighted pulsed‐amide proton CEST MRI in an animal model of acute cerebral ischemia” Imaging Methodology, vol. 66, issue 4, October 2011 pages 1042-1048, first published online 3/24/2011 (hereinafter “Sun”).
Regarding claim 10 and 21, Pumphrey modified in view of Applicant’s admitted prior art as discussed above teaches the invention of claims 1 and 11; but does not 
Sun in the same field of endeavor (CEST MRI) teaches a continuous wave saturation pulse (CW, Fig. 1) as an alternative to the RF saturation pulse train.
Sun further teaches “[w]hereas a single parameter is used to optimize CW-CEST MRI (i.e., RF amplitude), multiple variables must be evaluated for pulsed-CEST MRI, including the RF flip angle and pulse duration (Fig. 1).”, (page 1043, left col.). In this sense, the ordinarily skilled artisan would have recognized that an RF saturation module is formed using a continuous wave RF saturation pulse is simpler because only a single parameter need by optimized.
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Pumprey such that the RF saturation module is formed using a continuous wave RF saturation pulse, as taught by Sun; and the ordinarily skilled artisan would have been motivated to make this modification in order to simply optimization of the CEST MRI pulse sequence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,000,182
US 7,769,430 B2
US 2003/0036694 A1
US 2003/0161436 A1
US 2005/0113670 A1
US 2005/0113672 A1
US 2005/0201510 A1
US 2008/0154121 A1
US 2010/0308823 A1
US 2013/0338487 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “anticipated” is given its broadest reasonable interpretation in light of the Specification. The ordinarily skilled artisan would not have recognized an art specific meaning. Further, the Specification does not recite any special definition. As such, the term “anticipated” is being construed to have its plain/ordinary meaning: regarded are probable; expected; predicted; or looked-forward to.
        2 The term “anticipated” is given its broadest reasonable interpretation in light of the Specification. The ordinarily skilled artisan would not have recognized an art specific meaning. Further, the Specification does not recite any special definition. As such, the term “anticipated” is being construed to have its plain/ordinary meaning: regarded are probable; expected; predicted; or looked-forward to.
        3 The ordinarily skilled artisan would have recognized that a magnet system is required for MRI in order to apply a polarizing B field in order to polarize spins.
        
        4 The ordinarily skilled artisan would have recognized that a magnetic gradient coils are implied from the application of the gradient magnetic fields because: in MRI magnetic, gradient coils are used to applying the gradient magnetic fields
        5 The term “anticipated” is given its broadest reasonable interpretation in light of the Specification. The ordinarily skilled artisan would not have recognized an art specific meaning. Further, the Specification does not recite any special definition. As such, the term “anticipated” is being construed to have its plain/ordinary meaning: regarded are probable; expected; predicted; or looked-forward to.